Name: 2000/171/EC: Commission Decision of 16 February 2000 establishing the list of approved fish farms in Austria (notified under document number C(2000) 375) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  Europe;  documentation
 Date Published: 2000-02-29

 Avis juridique important|32000D01712000/171/EC: Commission Decision of 16 February 2000 establishing the list of approved fish farms in Austria (notified under document number C(2000) 375) (Text with EEA relevance) Official Journal L 055 , 29/02/2000 P. 0070 - 0070COMMISSION DECISIONof 16 February 2000establishing the list of approved fish farms in Austria(notified under document number C(2000) 375)(Text with EEA relevance)(2000/171/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 6 thereof,Whereas:(1) The Member States may obtain the status of approved farm free of certain fish diseases for fish farms located in non-approved zones in respect of infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS).(2) Austria submitted to the Commission evidence in support of the grant to one farm, with respect to IHN and VHS, of the status of approved farm situated in a non-approved zone together with the national provisions ensuring compliance with the rules on maintenance of approval.(3) The Commission and the Member States examined the justifications notified by Austria for the farm in question.(4) The result of this examination is that the farm meets all the requirements of Article 6 of Directive 91/67/EEC.(5) The farm in question may therefore enjoy the status of approved farm situated in a non-approved zone.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The fish farm referred to in the Annex is hereby recognised as an approved farm situated in a non-approved zone with respect to IHN and VHS.Article 2This Decision is addressed to the Member States.Done at Brussels, 16 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.ANNEXAPPROVED FISH FARMS IN AUSTRIA WITH RESPECT TO IHN AND VHSAlois KÃ ¶ttl Forellenzucht Alois KÃ ¶ttl A - 4872 Neukirchen a.d. VÃ ¶ckla